Affirmed by unpublished PER . CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Edward Kennedy, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we deny Kennedy’s motion for appointment of counsel and his motion for release from supervision pending appeal, and affirm for the reasons stated by the district court. Kennedy v. U.S. Parole Comm’n, No. 1:14-cv-01435-CCB, 2015 WL 641330 (D.Md. Feb. 13, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.